t c memo united_states tax_court kiva dunes conservation llc e a drummond tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date david m wooldridge for petitioner linda j wise and john w sheffield for respondent memorandum findings_of_fact and opinion wells judge by notice of final_partnership_administrative_adjustment fpaa respondent disallowed a charitable_contribution_deduction claimed by kiva dunes conservation llc kiva dunes for its grant to the north american land trust nalt of a perpetual conservation_easement covering a golf course that it owned respondent also determined that a section accuracy-related_penalty applies after trial respondent conceded on brief that kiva dunes is entitled to a sec_170 charitable_contribution_deduction for consequently the issues remaining for our decision are the value of the perpetual conservation_easement and therefore the amount of the allowable deduction under sec_170 and h and whether a sec_6662 accuracy-related_penalty applies findings_of_fact some of the facts and certain exhibits have been stipulated by the parties the stipulation of facts is incorporated in this opinion and the stipulated facts are so found the tax_matters_partner of kiva dunes is e a drummond the petitioner we will refer to e a drummond as petitioner when we refer to him in his capacity as tax_matters_partner and mr drummond when we refer to him in his individual capacity at the time of the filing of the petition the principal_place_of_business for kiva dunes was in alabama 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure on date mr drummond purchased real_property on the fort morgan peninsula2 in baldwin county alabama from the resolution trust corporation for dollar_figure rtc property the rtc property i sec_12 miles west of the intersection of alabama highway sec_59 and sec_180 and consists of approximately acres south of highway and approximately acres north of highway on date mr drummond formed d e investments llc d e an alabama limited_liability_company that elected to be taxed as a partnership for federal_income_tax purposes by quitclaim_deed dated date mr drummond conveyed his interest in the rtc property to d e during d e initiated the development of a residential resort community on the rtc property consisting of a gated residential subdivision the kiva dunes subdivision and a jerry pate-designed 9-acre golf course kiva dunes golf course the planned resort community also features swimming pools tennis courts and beach access 2the fort morgan peninsula lies between the gulf of mexico on the south and mobile bay and bon secour bay on the north the peninsula is approximately miles long and ranges in width from miles to miles u s highway runs east-west through the peninsula in total baldwin county ha sec_32 miles of gulf coastline that is consistently ranked as one of the most beautiful beach destinations in the united_states 3the kiva dunes subdivision consists of residential lots of which are on the beach during kiva dunes golf course was completed and opened to the public and soon thereafter the individual residential lots began selling on date mr drummond formed kiva dunes an alabama limited_liability_company that elected to be taxed as a partnership for federal_income_tax purposes on date d e executed a warranty deed conveying kiva dunes golf course to kiva dunes on date kiva dunes placed a perpetual conservation_easement easement on kiva dunes golf course and donated the easement to nalt kiva dunes filed a form_1065 u s return of partnership income for the tax period ended date on which it claimed a charitable_contribution_deduction of dollar_figure for the easement this amount was based on an appraisal prepared by petitioner’s expert in the instant case claud clark mr clark kiva dunes also reported a dollar_figure cash contribution to nalt respondent issued an fpaa to kiva dunes determining that it was not entitled to the claimed deduction for the easement or the 4during kiva dunes golf course was rated the no public golf course in the united_states 5a permitted use of the encumbered property could be that of a golf course a park or an agricultural enterprise contemporaneously with the contribution of the easement to nalt kiva dunes leased kiva dunes golf course subject_to the easement to d e for the purpose of operating the golf course as of trial d e continued to operate the golf course dollar_figure cash contribution and that a sec_6662 accuracy- related penalty applies opinion a taxpayer is entitled to deduct pursuant to sec_170 a qualified_conservation_contribution made within a taxable_year sec_170 f b iii h see hughes v commissioner tcmemo_2009_94 as noted above after trial respondent conceded that kiva dunes’s grant of the easement is a qualified_conservation_contribution pursuant to sec_170 and that kiva dunes is entitled to a deduction under sec_170 consequently we need decide only the value of the easement for purposes of determining the amount of the allowable deduction and whether a sec_6662 accuracy-related_penalty applies deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions 503_us_79 moreover the commissioner’s determination of value is normally presumed correct and the taxpayer bears the burden of proving that the determination is incorrect see rule a 6respondent stipulates that petitioner is entitled to a charitable_contribution_deduction for the dollar_figure cash contribution to nalt 290_us_111 schwab v commissioner tcmemo_1994_232 generally the amount of a charitable_contribution is the fair_market_value of the contributed_property at the time it is contributed sec_1_170a-1 c income_tax regs fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs in deciding the fair_market_value of property we must take into account not only the current use of the property but also its highest_and_best_use see 87_tc_389 sec_1_170a-14 and ii income_tax regs a property’s highest_and_best_use is the highest and most profitable use for which it is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 the highest_and_best_use can be any realistic objective potential use of the property 87_tc_892 7petitioner does not argue that sec_7491 applies to shift the burden_of_proof to respondent nonetheless we decide the instant case on the evidence in the record and need not address which party bears the burden_of_proof under circumstances where there is a substantial record of sales of easements comparable to a donated easement the fair_market_value of the donated easement is based on the sale prices of those comparable easements sec_1_170a-14 income_tax regs where as in the instant case there is no established market for similar conservation easements and no record exists of sales of such easements the regulations provide a method to determine fair_market_value if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction sec_1_170a-14 income_tax regs we have used a before and after methodology in evaluating conservation easements 109_tc_303 hughes v commissioner supra the parties in the instant case agree that the before and after methodology is the appropriate valuation method to determine the fair_market_value of the easement additionally any enhancement in the value of a donor’s other_property resulting from the easement contribution or of property owned by certain related_persons reduces the value of the contribution deduction sec_1_170a-14 income_tax regs valuation is not a precise science and the fair_market_value of property on a given date is a question of fact to be resolved on the basis of the entire record see eg 43_tc_663 arbini v commissioner tcmemo_2001_141 in the instant case each party has offered the report and testimony of an expert witness to establish the value of the easement for purposes of arriving at the proper amount of kiva dunes’s charitable_contribution_deduction an expert’s opinion is admissible if it assists the trier of fact to understand the evidence or to determine a fact in issue fed r evid we evaluate expert opinions in the light of the expert’s demonstrated qualifications and all other evidence in the record see 86_tc_547 where experts offer competing estimates of fair_market_value we decide how to weigh those estimates by inter alia examining the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by the opinion of any expert witness and we may accept or reject expert testimony in the exercise of our sound judgment 304_us_282 94_tc_193 we may also reach a decision as to the value of property that is based on our own examination of the evidence in the record 538_f2d_927 2d cir affg tcmemo_1974_285 petitioner’s expert mr clark is a professional real_estate appraiser and has decades of experience in baldwin county he has lived and worked in the immediate vicinity of the subject property for years and owns and has owned property on the fort morgan peninsula mr clark performs more appraisal work in baldwin county than any other appraiser and he has a great depth of knowledge of the comparable properties used in valuing the easement and of the surrounding local real_estate market respondent’s expert philip paulk mr paulk is a member of the appraisal institute mai he has spent a substantial portion of his appraisal career in atlanta georgia mr paulk recently moved to and has offices in birmingham alabama miles from kiva dunes golf course mr paulk has no particular expertise in baldwin county and he has been to the baldwin county alabama area only twice in connection with his appraisal of the easement 8mai is a designation awarded to qualifying members of the american institute of real_estate appraisers and within the appraisal community is viewed as the most highly regarded appraisal designation see estate of auker v commissioner tcmemo_1998_185 valuation of the easement each party’s expert determined before and after values of kiva dunes golf course and considered the issue of enhancement of other_property owned by kiva dunes or related parties each expert’s conclusions as to the fair_market_value of the easement were computed by subtracting his estimate of the after value and of any enhancement from his estimate of the before value fair_market_value of kiva dunes golf course before conservation_easement each of the experts concluded that the highest_and_best_use of kiva dunes golf course at the time of the contribution of the easement would have been for the development of a residential subdivision to reach their respective before value estimates both experts used a discounted cashflow analysis of estimated revenues and costs associated with the development and sale of lots in a hypothetical subdivision however certain of their assumptions differed in important ways namely the number of lots available for sale the average sale price of the lots and the rate at which the lots would sell the differences in their assumptions led to a dramatic difference in their respective before value estimates mr clark’s was dollar_figure and mr paulk’s was dollar_figure we examine the critical assumptions 9we note that it is not unusual in valuation cases that two expert appraisers reach significantly different conclusions the instant case poses such a dilemma and consequently the continued made by each expert and decide the plausibility of those assumptions in reaching an appropriate before value for kiva dunes golf course lots available for sale mr clark determined that lots could be developed for sale in his hypothetical subdivisiondollar_figure wayne dyess mr dyess the planning and zoning director of the baldwin county zoning continued credibility of the experts’ determinations is of paramount importance for our purposes a useful tool with which to measure the reasonableness of the experts’ assumptions is the purchase_price for the woodlands golf course woodlands woodlands was approximately miles and miles inland from kiva dunes golf course woodlands was purchased for dollar_figure for the purpose of developing a residential apartment community and was comparable in size to kiva dunes golf course petitioner argues that the woodlands sale price calls into question the opinions and assumptions of paulk concerning the before value and provides clear evidence that the low before value assigned by paulk was not based in reality specifically petitioner contends that proximity to the beach is a significant value factor for residential uses the popularity and high-end residential use of land on the fort morgan peninsula property gives the kiva dunes golf course a substantially higher value than a similar_property used for residential apartment purposes several miles north away from the beach after considering the evidence in the record we agree the experts in the instant case recognize that proximity to the beach imparts a premium to the value of real_estate with kiva dunes golf course sitting on one of the most beautiful stretches of coastline in the united_states a willing buyer and a willing seller would necessarily anticipate a premium price for the property mr paulk’s before value which falls dollar_figure short of the woodlands sale price does not reflect adequately the superior locale of kiva dunes golf course and is not as petitioner persuasively argues based in reality 10the subject property was zoned r-6 this permitted the development of six homes per acre board agreed mr paulk concluded that a local zoning regulation11 would limit development on the property to lots mr paulk’s conclusion however was based on an erroneous interpretation of the regulation specifically mr paulk’s conclusion was based upon his determination that gross land area did not include slopes streams ponds watercourses wetlands floodways and floodplainsdollar_figure consequently mr 11the baldwin county zoning regulations sec_23 d provides in relevant part as follows d open space reservation a minimum of percent of the gross land area shall be set_aside for permanent open space for the purpose of providing parks recreational facilities pedestrian ways and or for con- serving sensitive elements of the environment including but not limited to slopes streams ponds watercourses wetlands floodways and floodplains a stormwater detention ponds retention ponds or similar holding basins for stormwater shall not be included in the 20-percent open space requirement b a minimum of percent of the required open space must be contiguous and must be usable for passive or active recreation purposes the usable open space shall not include steep slopes streams ponds watercourses wetlands floodways and or floodplains 12to the contrary mr dyess testified that gross land area includes everything within the boundaries of a particular development mr dyess further opined on whether percent of the open space in mr clark’s conceptual plan was contiguous and usable for passive or active recreation purposes as continued paulk’s interpretation substantially reduced the available land for lot development because he excluded the lakes and wetlands on kiva dunes golf course ultimately mr paulk admitted that mr clark’s 370-lot subdivision was viable we conclude that it was reasonable to assume that lots could be developed on kiva dunes golf coursedollar_figure continued required by the regulation initially mr dyess stated in looking at the plan not having the exact numbers typically it doesn’t look like they’re going to have the 50-percent to be definitive we’d want to see the numbers ultimately mr dyess conceded that the plan design could be adjusted to meet the contiguous requirement notably however he never suggested that such an adjustment would require a reduction in the number of lots available or the elimination of any of the proposed manmade lakes 13respondent takes the position that the presence of a local beach wildlife inhabitant of the area near kiva dunes golf course the federally protected alabama beach mouse would have a profound impact on the development of the proposed subdivision specifically respondent contends that mr clark did not account for the time and cost that would be associated with securing the necessary permits in developing the property from the evidence before us we are not persuaded that the presence of the alabama beach mouse would have significantly affected the development of kiva dunes golf course we note that mr paulk’s report makes no reference to the alabama beach mouse and there is no adjustment in mr paulk’s values to account for any potential delay or expense associated with the potential impact that the presence of the alabama beach mouse might have on the development indeed both experts agree that projected sales of the hypothetical lots would have begun closing on date moreover aaron valenta a regional habitat conservation plan coordinator for the fish and wildlife service testified that kiva dunes golf course does not fall within the alabama beach mouse’s critical habitat ultimately no evidence or testimony was offered that would support a finding that the presence of the alabama beach mouse would prevent the development of the proposed subdivision average lot price mr clark concluded that the initial lot price in his hypothetical subdivision would average dollar_figure in reaching this value mr clark considered a number of variables the quality of the lots market demand and comparable sales mr clark’s conceptual plan proposed the enlargement of several lakes and the creation of several pool and recreation areas on kiva dunes golf course consequently approximately percent of his proposed lots out of would front the lakes both experts agree that this lake frontage factor alone would have a significant impact on lot value additionally jim edgmon mr edgmon an agent of d e and manager of kiva dunes golf course testified that all of the lots would have access to the amenities of the adjacent kiva dunes subdivision including the use of tennis courts swimming pools beach walkovers and dedicated areas on the beach itself moreover the lots in the hypothetical subdivision would frequently have beautiful views of mobile bay mr clark also considered the market for house lots in baldwin county in reaching his initial lot price the total population in baldwin county from through the period shortly before the valuation_date increased dollar_figure percentdollar_figure 14mr edgmon testified that baldwin county was the second- fastest-growing county in alabama and maybe the top or in continued total households during that same period correspondingly increased dollar_figure percent and the median home price increased percentdollar_figure mr clark opined that the population surge coupled with a dwindling supply of available home sites would increase demand and the selling_price for the proposed lots as a final consideration mr clark looked to local sales of properties he believed were nearest in quality to the proposed lots he noted several sales of developed lots land price computed by extraction in the neighboring martinique development martinique dollar_figure martinique’s sales ranged from dollar_figure to dollar_figure mr clark also examined several and early sales of off-of-the-beach lots at the kiva dunes subdivision ranging in price from dollar_figure to dollar_figure in continued the country 15the statistical data for population and household growth was included in mr paulk’s report 16mr clark testified that neighboring subdivisions were approaching sellout 17extraction is a method of estimating land value in which the depreciated cost of the improvements on the improved property is estimated and deducted from the total sale price to arrive at an estimated sale price for the land appraisal institute the appraisal of real_estate 12th ed mr paulk offered no criticism as to mr clark’s extraction values 18martinique is approximately mile east of kiva dunes golf course off highway it is a single-family development with ample lakes a swimming pool tennis courts and convenient access to the beach highlighting his kiva dunes subdivision comparables mr clark stressed that their quality and size were inferior to those of the proposed lotsdollar_figure in contrast mr paulk determined that the initial lot price in his hypothetical subdivision would average dollar_figure in arriving at that number mr paulk testified he averaged the sale prices of just two interior lots sold at the kiva dunes subdivisiondollar_figure in other words mr paulk assumed that two of the least desirable lots in the kiva dunes subdivision would be of comparable quality to that of the hypothetical lotsdollar_figure mr paulk’s proposed lots would not front the lakes would not have views of mobile bay or any lakes and would be far removed from the amenities of the kiva dunes subdivision we conclude that mr paulk’s assumptions are not realistic because they fail to rely on comparable lot characteristics 19as set forth above mr clark testified that the majority of lots in the proposed subdivision would front lakes in his report mr clark’s data is suggestive of the appeal and premium value of lake front property in baldwin county for instance lake view lots at tannin village averaged dollar_figure per square foot whereas open view lots at the kiva dunes subdivision averaged only dollar_figure per square foot limited view lots at the kiva dunes subdivision averaged a mere dollar_figure per square foot 20lot sold for dollar_figure and lot sold for dollar_figure the actual average for these lots dollar_figure was then increased percent for appreciation to arrive at a reconciled initial value per lot of dollar_figure rounded 21in his report mr paulk expressly states that his conclusions as to initial lot price are based on recent interior lot sales at kiva dunes emphasis added mr paulk’s testimony at trial is inconsistent with his appraisal in several respects in his report mr paulk stresses that most lots in the proposed development will have water views of the onsite lakes moreover mr paulk reports that the proposed subdivision closely resembles martinique yet he does not give any consideration to the actual sale prices of its lots in computing his initial lot price for instance he lists the average selling prices of lots at developments morgantown22 dollar_figure peninsula23 dollar_figure and the kiva dunes subdivision dollar_figure yet he curiously assigns a value for average lot sales for martinique at zerodollar_figure as set forth above martinique lots were selling for much more than the residential lots at the kiva dunes subdivision we conclude that martinique possesses many of the characteristics of mr clark’s hypothetical subdivision and provides the most accurate representation of the quality and value of the proposed lots mr paulk’s assumption that the quality of the proposed lots would mirror that of two inferior 22morgantown is a single-family residential development on the south side of highway approximately one-half mile west of kiva dunes golf course 23peninsula is a single-family residential golf course community on the north side of highway approximately miles west of highway 24mr paulk designates the average lot sale price for martinique in a separate section as n a the only such property to receive that designation in his report lots at the kiva dunes subdivision is unavailing we conclude that mr clark’s analysis is persuasive and that an initial lot price of dollar_figure for the hypothetical subdivision is reasonable absorption rate mr clark assumed that his 370-lot subdivision would sell out in years averaging sales of lots per year in making his assumption he compared absorption data from local developments including the kiva dunes subdivision and martinique mr paulk on the other hand assumed his 300-lot subdivision would sell out in years averaging sales of lots per year mr paulk appears to have relied exclusively on absorption data from martinique to forecast his absorption rate both experts relied on martinique in support of their respective assumptions on the issue of the proper absorption rate indeed as set forth above the quality of the lots at martinique its amenity package and its location mirror those of the proposed subdivision accordingly we conclude that martinique is a useful gauge of an appropriate absorption rate sales at martinique were brisk during sales dollar_figure a former sales agent at martinique to which mr clark’s report refers indicated that sales were slowed by the construction pace and that the lots could have sold out much quicker had 25sales for totaled and sales reported for half of totaled they been sold as vacant lots mr clark testified that the demand for vacant lots was feverish as existing developments were approaching sellout and mr paulk’s data in his report corroborates mr clark’s conclusions for instance by the kiva dunes subdivision morgantown and martinique had sold out considering that the proposed plan would have had more than three times as many lots available for purchase as martinique we conclude that a sales forecast of lots per year is reasonable having found mr clark’s assumptions as to the available lots for sale initial lot price dollar_figure and annual rate of lot sales per year reasonable we need not address in detail the remaining assumptions made by the experts in deriving their respective before value opinions as they are largely offsetting to illustrate if we incorporate mr clark’s aforementioned assumptions into mr paulk’s discounted cashflow computation leaving intact mr paulk’s remaining assumptions as to lot appreciation percent developer’s profit percent sales commissions percent closing marketing costs percent property taxes dollar_figure lot and discount rate percent mr paulk’s before value would amount to dollar_figure 26martinique comprise sec_104 developed lots 27mr clark estimated lot appreciation pincite percent developer’s profit pincite percent sales commissions pincite percent continued if we further incorporate respondent’s concession on brief as to mr clark’s 5-percent lot appreciation rate mr paulk’s before value would increase an additional dollar_figure ultimately with the foregoing substitutions mr paulk’s before value dollar_figure would exceed mr clark’s before value dollar_figure by dollar_figure we conclude that mr clark’s testimony is credible and his assumptions are reasonable and amply supported by the evidence presented at trial and in his report moreover we conclude that the woodlands sale is corroborative evidence of the reasonableness of mr clark’s conclusions accordingly we assign a before value to kiva dunes golf course of dollar_figure fair_market_value of kiva dunes golf course after conservation_easement the experts agree that immediately after the charitable_contribution the highest_and_best_use of kiva dunes golf course was the continued operation of the golf coursedollar_figure however in continued closing costs overhead pincite percent and a discount rate pincite percent 28we do not however decide that petitioner is entitled to a higher before value than that determined by mr clark 29during mr clark prepared and submitted a supplemental report in which he opined on the economic health of the golf industry for at trial he testified that his new data information mr clark admits would not have been available to a hypothetical buyer and seller during suggests that the continued operation of kiva dunes golf course as a golf course continued determining the after value of kiva dunes golf course the experts used very different methodologies mr paulk used an income approach he divided a capitalization rate into a number that he represented was the net_income of kiva dunes golf course mr paulk determined the after value to be dollar_figure in contrast mr clark concluded that the economic health of kiva dunes golf course during was too poor to support an income capitalization approach instead he found sales of comparable properties that he analyzed and adjusted to reach an after value of dollar_figure in determining his after value mr paulk divided a capitalization rate percent into a number that he erroneously represented was the net_income of kiva dune sec_29 continued would not be the highest_and_best_use of the property in support of his new position mr clark highlighted a recent golf course closure diminishing rounds played in baldwin county and recent losses sustained by several local courses on brief respondent argues vociferously that mr clark’s vacillation on the highest_and_best_use of the property after the donation presents insurmountable obstacles for petitioner in establishing the fair_market_value of the property after the donation we disagree the fair_market_value of kiva dunes golf course should be based on its highest_and_best_use on its valuation_date see 87_tc_389 sec_1_170a-14 income_tax regs in other words the information mr clark used to determine the highest_and_best_use of the property must be limited to information that would have been available to the hypothetical buyer or seller on the date of the donation accordingly we assign no weight to mr clark’s supplemental report or his testimony insofar as it relates to the highest_and_best_use of kiva dunes golf course golf course--dollar_figure the error was that in calculating the net_income mr paulk failed to account for all of the expenses listed on d e’ sec_2002 tax_return as well as reserves in lieu of depreciationdollar_figure the table below summarizes the omitted categories of expense that when subtracted from mr paulk’s computed net_income result in a negative number description salaries wages employee_benefits repairs maintenance taxes licenses expense dollar_figure big_number big_number big_number 30at trial mr edgmon testified that the net_income for kiva dunes golf course was a negative number 31d e’s return was audited for taxable_year the irs did not propose any adjustments to the expense categories on the return or challenge whether any of the listed expenses were ordinary or necessary 32we recognize and both experts agree that depreciation does not figure into an appraisal value computation however mr paulk admitted that appraisal principles require that an alternative similar concept be substituted to reflect the economic cost of maintaining and or replacing equipment required for the operation of the golf course examples of such items relevant for such purposes would include but are not limited to maintenance vehicles maintenance equipment irrigation systems and golf carts in appraisal parlance a reserve reflects this anticipated cost of replacement and maintenance mr paulk made no attempt to determine the amount of an appropriate reserve in his after value analysis on brief respondent argues that an appropriate reserve would not approximate d e’s depreciation_deductions because d e depreciated under an accelerated method ie double declining balance method and claimed a special depreciation allowance of percent under sec_168 we agree with respondent that an appropriate reserve does not mirror the claimed depreciation_deductions in the instant case however it is not necessary to determine an appropriate reserve as d e’s remaining expenses more than offset d e’ sec_2002 income rent depreciation_reserve total big_number big_number big_number at trial mr paulk admitted that he was provided d e’ sec_2002 tax_return before he submitted his appraisal we therefore place no reliance on mr paulk’s after value determination mr clark used the comparable sales_method to reach his after value the comparable sales_method is based upon the commonsense approach of taking the actual sales prices of properties similar to the subject property and then relating these prices to the subject property 72_tc_1 the fair_market_value of kiva dunes golf course is calculated by reference to the sale prices of the comparable properties adjusted upward to the extent that the property is superior to the comparable_property in some fashion and downward to the extent it is inferior in some fashion see whitehouse hotel ltd pship v commissioner t c __ __ slip op pincite see also schwab v commissioner tcmemo_1994_232 this approach is based on the principle that the prudent purchaser would pay no more for a property than the cost of acquiring an existing property with the same utility mr clark made seven adjustments to the prices of his comparables for differences in market conditions location value access and visibility size availability of utilities topographical and wetland characteristics and financing terms under ideal circumstances there is an abundance of sales of truly comparable properties made under similar conditions only minor adjustments are required and the value is easily derived however as in the instant case when such conditions do not exist many factors come into play and more adjustments are required as might be expected the lack of sales of comparable properties results in a more subjective value highly dependent on the independent judgment of the individual appraiserdollar_figure in reaching his after value mr clark identified five sales of properties he considered comparable dollar_figure mr clark’s first comparable was a 186-acre vacant parcel of land in gulf shores alabama the property sold on date for dollar_figure per acre or dollar_figure million the land was purchased for the purpose of 33mr clark testified that the limited use for which kiva dunes golf course could be developed had a profound effect on his adjustments to his comparables t his is an eased property that has just about all of its rights stripped from it except recreational type uses and if this were an uneased property there would be different adjustments but an eased property under the conservation_easement had very limited use so whether you’ve got wetlands that you can’t do anything with or you’ve got an eased piece of property that you can’t do anything with you can’t do anything with them 34all five of mr clark’s sales of comparable properties occurred in baldwin county developing woodlands as a golf course after adjusting the price per acre for market conditions percent location -10 percent access visibility -10 percent size -5 percent utilities percent topography wetlands percent and financing percent mr clark arrived at an adjusted_value for his first comparable of dollar_figure per acre the second comparable was an 818-acre vacant parcel of land also in gulf shores alabama the property sold on date for dollar_figure or dollar_figure per acre the property ha sec_1 miles of frontage on the south margin of bon secour bay and approximately miles fronting on the north row of highway the land was purchased for the development of a residential community which included a golf course and tennis center after adjusting the price per acre for market conditions location -20 percent access visibility -5 percent size percent utilities -20 percent topography wetlands -20 percent and financing percent mr clark arrived at an adjusted_value for his second comparable of dollar_figure per acre the third comparable was a 320-acre vacant parcel of land in foley alabama the property sold on date for dollar_figure per acre or dollar_figure this comparable is in an area of significant commercial development after adjusting the price per acre for market conditions percent location -10 percent access visibility -10 percent size percent utilities -5 percent topography wetlands percent and financing percent mr clark arrived at an adjusted_value for his third comparable of dollar_figure per acre mr clark’s fourth comparable was a 190-acre parcel of land in foley alabama the property was sold on date for dollar_figure per acre or dollar_figure mr clark testified that the property was purchased by the consumer guaranty corporation for the purpose of developing a golf course after adjusting the price per acre for market conditions percent location percent access visibility -5 percent size -5 percent utilities -20 percent topography wetlands percent and financing percent mr clark arrived at an adjusted_value for his fourth comparable of dollar_figure per acre the fifth comparable was a 254-acre parcel of land in foley alabama the property sold on date for dollar_figure per acre or dollar_figure million the site was improved with a number of farm buildings mr clark testified that the property was commonly referred to as one of the prettiest sites for a golf course that there could be in baldwin county after adjusting the price per acre for market conditions percent location -5 percent access visibility -5 percent size percent utilities -20 percent topography wetlands percent and financing percent mr clark arrived at an adjusted_value for his fifth comparable of dollar_figure per acre on the basis of the average price of his five comparables adjusted for differences mr clark determined an after value of dollar_figure we are mindful of the fact that in reaching his after value mr clark did not take into consideration the highest_and_best_use of his comparables in the traditional sense he instead selected properties that were purchased for recreational uses that would be permitted on kiva dunes golf coursedollar_figure in other words mr clark considered the market forces in baldwin county an accurate barometer of the highest_and_best_use of a comparable_property we do not find mr clark’s analysis in that regard to be fatal as respondent contends we are satisfied that mr clark’s selection of comparables was reasonable under the circumstances and that his adjustments to the prices of the comparables were based upon sound judgment and a detailed knowledge of all the properties mentioned in his report however we agree with respondent that an upward adjustment to mr clark’s after value is justified in one 35the average price per acre for the five comparable properties is dollar_figure multiplying that number by the total acreage of the easement acres results in an after value of dollar_figure rounded mr clark inadvertently erred in two respects in reaching his after value number--he miscalculated the average price per acre of his five comparables at dollar_figure and he multiplied that number by acres 36for instance the property could be operated as a golf course a park or an agricultural enterprise respect mr clark’s comparables consist of unimproved land while kiva dunes golf course’s current condition is that of an award-winning golf course consequently an upward adjustment to the prices of the comparables for the cost of turning the unimproved_real_estate into a comparable golf course property is warranted petitioner contends on brief that the approximate costs of the improvements are reflected in the basis of the golf course real_estate dollar_figure as reported on schedule l balance_sheet per books of kiva dunes’ sec_2002 form_1065 the basis of the golf course real_estate improvements is actually dollar_figure we arrived at this figure by subtracting the portion of the cost_basis attributable to the golf course real_estate dollar_figure from the cost_basis of kiva dunes golf course dollar_figure we computed the proportional share of the golf course real_estate basis by dividing the total acreage for kiva dunes golf course by the total acreage for the rtc property and multiplying that fraction by the total purchase_price for the rtc property dollar_figure the foregoing improvement costs dollar_figure must be adjusted to account for depreciation see wortmann v commissioner tcmemo_2005_227 on schedule l of its form_1065 d e reported a cost_basis in kiva dunes golf course of dollar_figure d e depreciated the costs of improvements on kiva dunes golf course for taxable_year sec_2001 dollar_figure and dollar_figure and its cost_basis was correspondingly reduced to dollar_figure to reflect the deductionsdollar_figure we therefore add to petitioner’s cost of improvements dollar_figure the depreciation_deductions d e claimed for taxable_year sec_2001 and sec_2002 to derive a value for the costs of improvements on kiva dunes golf course dollar_figure dollar_figure dollar_figure dollar_figure accordingly after adjusting mr clark’s after value to account for the improvements we conclude that the after value for kiva dunes golf course is dollar_figure dollar_figure comparable value dollar_figure depreciation adjustment enhancement mr clark determined that the conservation_easement enhanced property owned by d e north of highway by dollar_figure respondent agrees we shall adjust our final value to reflect that enhancement conclusion on the basis of our review of all the valuation evidence giving due consideration to our observation at trial of the witnesses for both parties and to the testimony of the expert sec_37d e did not depreciate the costs of improvements in and there is no evidence in the record before us that d e depreciated any costs of improvements to the subject property before and their reports we conclude that the fair_market_value of the easement is dollar_figure we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them unnecessary to reach without merit or irrelevantdollar_figure to reflect the foregoing decision will be entered under rule 38we reached this number by subtracting our after value dollar_figure as well as enhancement dollar_figure from our before value dollar_figure 39respondent argues that kiva dunes is liable for either a substantial or a gross valuation penalty pursuant to sec_6662 and e or h sec_6662 and b imposes a 20-percent penalty on that portion of an underpayment which results from a substantial_valuation_misstatement there is a substantial_valuation_misstatement if the value of any property claimed on the return is percent or more of the amount determined to be the correct amount sec_6662 sec_6662 increases the penalty to percent in the case of a gross_valuation_misstatement there is a gross_valuation_misstatement if the value is percent or more of the value determined to be the correct amount sec_6662 we corrected kiva dunes’s reported value approximately percent accordingly kiva dunes is not subject_to a valuation penalty
